IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0109-10

                            JAMES BLACKMAN, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIRST COURT OF APPEALS
                            HARRIS COUNTY

              M EYERS, J., filed a dissenting opinion.

                                DISSENTING OPINION

       The majority claims that the court of appeals misapplied the Jackson v. Virginia

standard, but the majority misreads what the court of appeals did. Rather than looking at

the evidence in the wrong light, as the majority asserts, the court of appeals applied the

appropriate standard and simply did not believe that there was enough evidence for a

rational trier of fact to find an affirmative link between appellant and the cocaine. See

Blackman v. State, No. 01-08-00138-CR, 2009 Tex. App. LEXIS 9717 (Tex.

App.—Houston [1st Dist.] Dec. 22, 2009).
                                                                            Blackman dissent - 2

       The court of appeals cited and thoroughly explained the appropriate standard of

review under Jackson v. Virginia. Id. at *7-10. Additionally, the court correctly stated

what the State was required to show to prove that appellant was guilty of the charged

crime, including that appellant’s connection to the cocaine “was more than just

fortuitous.” Id. at *10-16. It is particularly telling that the court of appeals’s detailed

discussion of the legal rules closely reflects the majority’s own articulation of the

pertinent laws.

       Then, in applying the Jackson standard, the court of appeals began with the

essential element of an affirmative link, and it properly considered “whether any rational

trier of fact could have found the essential elements of the offense beyond a reasonable

doubt.”1 Id. at *7. The court considered each piece of evidence presented by the State

and “the ‘logical force’ they create.” Id. at *23. It recognized that some of the factors

relied upon by the State may be probative of, for example, appellant’s link to the other co-

defendants or his link to the luggage in the car, but none of the evidence, considered

separately or together, is logically probative of the link between appellant and the

cocaine, which is critical to this case. The court explained that “the State has presented

some ‘potential linking factors’ that ‘might raise suspicion’ but which do not have the

logical force necessary to actually link appellant to the cocaine.” Id. at *33 (citing

Roberson v. State, 80 S.W.3d 730, 742 (Tex. App.—Houston [1st Dist.] 2002, pet.

       1
          The court of appeals did not, as the majority claims, misapply Jackson and instead ask
“itself whether it believed that the evidence is sufficient to support appellant’s guilt.”
                                                                              Blackman dissent - 3

ref’d)). Consequently, it concluded that “[e]ven when viewed together in the light most

favorable to the verdict, the factors relied upon by the State ‘do not create the logical

force necessary to allow a rational juror to find, beyond a reasonable doubt,’ that

appellant exercised knowingly actual care, custody, control, or management over the

cocaine.” Id. at *34.

       Determining that there was not enough evidence to prove an affirmative link

between appellant and the cocaine is not the same thing as misapplying the Jackson

standard.2 The court of appeals did not believe that the evidence satisfied the Jackson

standard—a rational juror could not have found an essential element (an affirmative link

connecting appellant and the cocaine) beyond a reasonable doubt. “The bottom line is

that, when viewed in a light most favorable to the verdict, the factors relied on by the

State do not establish a link between appellant and the cocaine that generates a reasonable

inference that he exercised care, custody, control, or management over it.” Id. at *34 n.7.

       For these reasons, I respectfully dissent.

                                                                     Meyers, J.

Filed: April 13, 2011

Publish




       2
        The majority suggests in a footnote that “the court of appeals applied a thirteenth-juror,
evidentiary-weight standard,” but it seems that the majority opinion fits this scenario more than
the court of appeals’s opinion.